Citation Nr: 1016379	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for radiculopathy associated with herniated pulposus, status-
post discectomy (claimed as low back injury); with associated 
separate ratings in excess of 10 percent for lumbar 
radiculopathy of the left lower extremity and 10 percent for 
lumbar radiculopathy of the right lower extremity.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to April 
1999 and from March 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is of record. 

The Veteran's April 2010 post-remand brief addresses the 
issue of entitlement to service connection for irritable 
bowel syndrome (IBS), secondary to medications taken for his 
service-connected spine disability.  Service connection was 
granted for IBS in a December 2009 rating decision.  Review 
of the Veteran's claims folder does not reveal that a notice 
of disagreement has been filed relative to the rating or 
effective date assigned by the December 2009 decision, and 
that matter is no longer before the Board.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The December 2009 rating decision also assigned a 10 percent 
rating for lumbar radiculopathy of the left lower extremity 
and a 10 percent rating for lumbar radiculopathy of the right 
lower extremity.  Because the rating assigned to the 
Veteran's service-connected low back injury is not the 
maximum rating available for this disabilities, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993). 



FINDINGS OF FACT

1. The evidence does not show flexion of the lumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

2. The evidence does not show incapacitating episodes due to 
the service-connected low back disorder.

3.  The Veteran's bilateral radiculopathy of the lower 
extremities is not manifested by a moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for herniated nucleus pulposus, status post 
diskectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237-5243 (2009).

2. The criteria for entitlement to separate disability 
ratings in excess of 10 percent for peripheral neuropathy in 
each lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2006, February 2007, and 
April 2008 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Veteran was specifically advised as to providing evidence 
on the impact that his service-connected disabilities have on 
his daily life, in the letter dated April 2008.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in February 2007, September 2007, 
December 2008, and August 2009.  Neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Low Back Disorder

The Veteran contends that his herniated nucleus pulposus, 
status post diskectomy is more severe than the current 20 
percent evaluation reflects.  After a careful review of the 
evidence in light of the criteria noted below, the Board 
finds the preponderance of the evidence is against the 
Veteran's claim for a higher disability rating and 
accordingly, the Veteran's appeal is denied.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

The rating criteria for the Veteran's low back disorder are 
set forth at Diagnostic Code 5243.  The rating schedule 
provides that intervertebral disc syndrome is to be evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine or otherwise based upon the frequency and severity 
of its incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).


The General Rating Formula provides for the assignment of a 
20 percent rating upon a showing of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating may be assigned due to unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and  chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction.  
See 38 C.F.R. § 4.71a, Plate V.

The formula based on incapacitating episodes provides a 10 
percent evaluation when incapacitating episodes have a total 
duration of at least one week but less than two weeks during 
a twelve month period.  A 20 percent evaluation is assigned 
when intervertebral disc syndrome with incapacitating 
episodes total a duration of at least two weeks but less than 
four weeks during the past twelve months.  A 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.

As per the June 2009 Board remand, a VA examination was 
conducted in August 2009.  During that exam, the Veteran 
reported that he has persistent, constant throbbing in his 
back and it can be aggravated by standing longer than 20 
minutes, repetitive bending, and lifting over 50 pounds.  

Upon examination, the examiner found no spasms, but 
tenderness present along the Veteran's scar.  Flexion was 60 
degrees and extension was 20 degrees, both with pain at the 
end ranges.  During repeat motion testing, no additional 
losses in range of motion or function of the involved spine 
due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.  There was no ankylosis.  The 
examiner diagnosed mild degenerative disc disease of the 
lumbar spine focal to L4-L5.  

The Board has considered the rating provisions under 
Diagnostic Code 5243 for incapacitating episodes due to 
intervertebral disc disease.  However, the competent medical 
evidence of record does not demonstrate that the Veteran's 
spine disability results in incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  As such, a disability rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5243 for incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the Veteran also has not shown entitlement to a 
rating in excess of 20 percent.  The August 2009 VA 
examination report shows that the Veteran could flex his 
spine to 60 degrees.  There is no evidence of forward flexion 
of 30 degrees or less of the thoracolumbar spine in order to 
warrant a 40 percent disability rating under Diagnostic Code 
5243.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Bilateral Radiculopathy of the Lower Extremities

The Veteran was assigned individual 10 percent ratings for 
radiculopathy of his left and right lower extremities in the 
December 2009 rating decision.  In the April 2010 brief, the 
Veteran contends that he is entitled to higher ratings for 
these disorders.  After a careful review of the record, the 
preponderance of the evidence is against a claim for 
increased ratings and the Veteran's claim is denied.

For neurological manifestations, evaluations are generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  Under Diagnostic Code 8520 
pertaining to the sciatic nerve, a 10 percent evaluation is 
for assignment for mild incomplete paralysis, a 20 percent 
evaluation for moderate incomplete paralysis, a 40 percent 
evaluation for moderately severe incomplete paralysis, and a 
60 percent evaluation for severe incomplete paralysis with 
marked muscular atrophy.

Regarding the neurological manifestations, although the 
Veteran has been diagnosed with peripheral neuropathy in both 
legs, the medical evidence does not confirm that the disorder 
results in moderate incomplete paralysis of the lower 
extremities.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.  
The August 2009 VA examination report notes that a sensory 
examination was normal.  In the seated position, the Veteran 
had some radicular symptoms down in his buttocks and down to 
his knees in seated straight leg raise with equivalent 
radicular provocation of 50 degrees.  

Despite the Veteran's subjective complaints of pain and 
numbness radiating to his legs, the medical evidence does not 
support a rating in excess of 10 percent for peripheral 
neuropathy in each leg.  See Madden v. Brown, 125 F.3d 1447, 
1481 (Fed. Cir. 1997); Caluza v. Brown,  7 Vet. App. 498, 
510-511, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Holdings that VA and the Board must evaluate the 
probative value of evidence, with the authority to discount 
the weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of probative value).  Thus, the Veteran's disorder does not 
warrant ratings in excess of 10 percent for peripheral 
neuropathy for each lower extremity.   

Extraschedular Evaluation

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
The Veteran has not shown that his service-connected low back 
disorder has caused him marked interference with employment, 
meaning above and beyond that contemplated by his current 
schedular ratings.  While the Veteran testified at the March 
2009 hearing that he had difficulties in his job due to 
prolonged sitting, he has remained employed on a full-time 
basis.  The current assigned ratings are intended to reflect 
the potential degree of limitation in occupational capacity.  
38 C.F.R. § 4.1.  The Veteran presently is carrying out the 
complete duties related to his current job position.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran's service-connected spine disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating in excess of 20 percent 
for herniated nucleus pulposus, status post-diskectomy is 
denied. 

Entitlement to a rating in excess of 10 percent for lumbar 
radiculopathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for lumbar 
radiculopathy of the right lower extremity is denied.  




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


